Citation Nr: 1429368	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-04 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 7, 2003, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include the matter of clear and unmistakable error (CUE) in a June 1995 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to June 1946.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case previously was remanded by the Board for additional development in September 2007.  In December 2009, the Veteran passed away.  Subsequently, the appellant requested that she be recognized as an appropriate substituting party and this request was granted by the RO.  The development requested in the Board's September 2007 remand having been completed, the matter again is before the Board.

In that regard, the September 2007 Board remand directed that the RO/AMC develop and adjudicate the matter of whether there was CUE in the June 1995 rating decision's determination to deny entitlement to TDIU.  In a June 2009 rating decision, the Appeals Management Center (AMC) adjudicated the issue of whether there was CUE in the June 1995 rating decision alone, rather than as part of the original claim for an earlier effective date.  The RO's December 2009 statement of the case (SOC) affirmed the June 2009 rating decision and the June 2010 supplemental statement of the case (SSOC) adjudicated the earlier effective date aspect of the case separate from the question of CUE in the June 1995 rating decision.  Although such adjudications accurately addressed the issues individually, due to the interrelated nature of these claims, the Board considers these to be two aspects of a single claim and has listed the appeal as a single issue as above and will consider the issue accordingly.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A June 1995 rating decision denied entitlement to TDIU and the Veteran did not timely appeal or otherwise express disagreement with this rating decision.  

2.  Following the June 1995 rating decision, the record does not reflect that the Veteran submitted a claim regarding entitlement to TDIU until May 7, 2003.

3.  By an August 2003 rating decision, the RO granted entitlement to TDIU and assigned an effective date of May 7, 2003.

4.  The Veteran has not alleged an error of fact or law in the June 1995 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The allegations fail to meet the threshold pleading requirements for revision of the June 1995 rating decision on the grounds of CUE.  38 C.F.R. § 3.105(a) (2013); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

2.  The criteria for an effective date earlier than May 7, 2003, for the grant of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's earlier effective date claim for a TDIU is a "downstream" element of the RO's grant of entitlement to a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding the same, the Board observes that a letter mailed to the Veteran in September 2008 provided him with full notice as to the information and evidence needed to substantiate his claim for an earlier effective date for TDIU, and what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

To the extent that the duty to assist may apply, neither the Veteran, the appellant, nor their representative has argued that there has been prejudice as a result of any possible notice defects in this case, or that any pertinent evidence remains outstanding.  

As to the consideration of whether there was CUE in the June 1995 rating decision, in Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted in this decision.

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Earlier Effective Dates

A Veteran may be awarded a TDIU rating if the evidence shows that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable as 60 percent disabling or more, or, if there are two or more disabilities, there shall be at least one disability ratable as 40 percent disabling or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability; that is, whether the Veteran is unable to secure or follow any form of substantially gainful occupation consistent with his education and occupational experience.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

A claim for TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case, there is no question about whether the Veteran's service-connected disabilities increased in severity within the one-year period preceding the date of receipt of the claim for entitlement to TDIU.  Instead, as will be discussed in greater detail below, the appellant contends that the Veteran was unemployable due to his service-connected disabilities such that a TDIU was warranted from at least 1994.

The Veteran originally filed a claim for entitlement to TDIU in September 1994.  The claim was denied in a June 1995 rating decision.  The Veteran was properly notified of the decision and did not appeal.  The next contact from the Veteran was another claim for entitlement to TDIU, received by VA on May 7, 2003, which was ultimately granted in an August 2003 rating decision, assigning an effective date of May 7, 2003, the date of his claim to reopen.  

The appellant claims that the effective date for the grant of entitlement to TDIU should date back to September 1994 when the Veteran filed his original claim for TDIU.  Essentially, the appellant contends that the June 1995 rating decision was erroneously decided because (1) the RO failed to identify the non-service connected disability that the rating decision indicated was the cause of his unemployability and (2) the RO failed to obtain a medical opinion as to whether the Veteran's service-connected disabilities alone rendered him unable to obtain and maintain substantially gainful employment and/or whether his non-service connected heart disability was caused or aggravated by his service-connected tuberculosis.  

Again, the Veteran did file a TDIU claim in September 1994, but the June 1995 rating decision denying the claim was not appealed and, therefore, is final.  38 U.S.C.A. § 7105.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005).

If the grant is based on a claim that has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The Veteran's new claim for TDIU was received May 7, 2003, which is the current effective date for TDIU.

The appellant does not dispute that the Veteran failed to appeal the past rating decision.  Rather she argues the previous adjudication improperly denied the Veteran's claim.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2013).

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, the Court has rejected as being too broad, general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

Again, the Veteran filed a formal claim for entitlement to TDIU in September 1994, although the Board acknowledges that there were ongoing contentions of unemployability prior to that date.  In a January 1994 statement, for example, the Veteran indicated that, "VA should have been aware of employers reluctance[] to hire anyone with TB."  In the September 1994 claim, the Veteran indicated that he had been unable to work full time since 1972 and that he was unable to work due to his service-connected disabilities of "Arthralgia, L[u]mbar Spine and Tuberculosis."  (At that time, the Board notes that service connection was established for pulmonary tuberculosis far advanced, inactive, rated as 50 percent disabling; five rib thoracoplasty, rated as 40 percent disabling; anxiety disorder, rated as 30 percent disabling; and arthralgia lumbar spine, rated as 20 percent disabling.)  His combined disability rating was 80 percent.  The Veteran indicated that he had received medical treatment in July 1994 and had been hospitalized from August 1, 1994 through August 12, 1994.  

Records from the August 1994 hospitalization were associated with the claims file and showed treatment for multiple non-service connected heart disabilities, including an acute nontransmural myocardial infarction, severe three vessel coronary atherosclerosis, ischemic cardiomyopathy, and postoperative atrial fibrillation.  The discharge note indicated that the Veteran was hospitalized following one myocardial infarction and incurred a second three days later.  The note observed that the Veteran was "status post thoracoplasty in the distant past", but otherwise did not discuss his service-connected disabilities.  

The record also included prior private treatment records, including a February 1992 private record for treatment for cardiac arrest.  In addition, a July 1993 record stated that the Veteran was "very incapacitated" since the prior cardiac arrest in which he had almost died.

Prior to that time period, in a May 1990 rating decision, the RO denied entitlement to TDIU.  The RO discussed the Veteran's employment as a welder from 1956 to 1971, with time lost of 5 days per year.  At that time, the Veteran was 75 years old with an eighth grade education.  He stated that he had not tried to find any employment since 1971.  Based on the foregoing, the RO concluded that the evidence did not show that the Veteran was unable to work all types of employment commensurate with age, education level, and disability since 1971 and did not show that he had remained unemployed due to the service-connected disabilities.

The RO denied the claim in its June 1995 rating decision.  The rating decision discussed the service-connected disabilities, his prior work as a pipefitter, his eighth grade education level, and his contentions that he had stopped working due to his tuberculosis and lumbar spine problems.  The RO discussed the Veteran's past hospitalizations for heart problems.  The RO noted that the Veteran met the criteria for TDIU, but that the evidence did not show that he was unable to secure or maintain substantially gainful employment solely due to service-connected disability.  Instead, the evidence showed that his unemployability was the direct result of non-service connected disability.  

Following his May 7, 2003, claim for entitlement to TDIU, the Veteran was afforded multiple VA examinations for his service-connected disabilities and based on the findings therein, the RO afforded the Veteran the benefit of the doubt and granted his claim for entitlement to TDIU.  

As to whether there was CUE in the June 1995 rating decision, the Board has considered the appellant's arguments.  First, the appellant has indicated that it was error for the RO not to specifically identify the non-service connected disability that it concluded was the cause of the Veteran's unemployability.  In the context of the June 1995 rating decision, it is clear that the RO was referring to the Veteran's non-service connected heart problems, as such were the only non-service connected conditions discussed therein.  Even if such were not obvious from the context, however, it is not VA's obligation to prove the cause of the Veteran's inability to secure or maintain substantially gainful employment as part of a TDIU claim.  Rather, VA must determine whether such inability is due solely to service-connected disability.  It is clear that the June 1995 rating decision made such a determination.  As such, any failure to specifically articulate the non-service connected disability causing unemployability is not material to the adequacy of the determination reached by the RO.

The Board also has considered the appellant's contention that there was CUE in the June 1995 rating decision in light of the RO's failure to obtain a medical opinion as to whether the Veteran's service-connected disabilities alone rendered him unable to obtain and maintain substantially gainful employment and/or whether his non-service connected heart disability was caused or aggravated by his service-connected tuberculosis.  

The Board recognizes that the RO did not afford the Veteran an examination prior to the June 1995 rating decision; however, as outlined above, a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  The appellant's contentions essentially amount to an argument on how the RO weighed the evidence, rather than clear evidence that the RO did not properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the Veteran's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.

In this case, the RO, in its June 1995 rating decision discussed the Veteran's work history, his service-connected and non-service connected disabilities, and private medical evidence.  The appellant does not allege and the evidence of record does not indicate that any of the RO's statements in this regard were incorrect.  The RO weighed the evidence of record and based on this information concluded that the Veteran's service-connected disabilities alone did not render him unable to secure or maintain substantially gainful employment.  One could dispute the way in which the RO weighed this evidence, but a dispute as to how evidence was weighed could not constitute CUE.  Russell, 3 Vet. App. at 313-14.

The RO applied the known facts to the law in effect at the time of the June 1995 rating decision.  In sum, an outcome determinative error has not been demonstrated; hence the Board cannot find CUE in the June 1995 rating decision that denied entitlement to TDIU.

The Board also has considered the appellant's argument that the June 2010 SSOC was inadequate because it considered only medical evidence from 1998 onward, when the appellant's contention was that the Veteran had been unemployable from at least 1994.  The June 2010 SSOC adjudicated entitlement to an earlier effective date for TDIU based on some basis other than CUE in the June 1995 rating decision, which had been fully addressed in the December 2009 SOC.  The appellant had not submitted additional evidence or argument as to the issue of CUE in the June 1995 rating decision since the time of the December 2009 SOC.  The June 2010 SSOC adjudicated the matter of entitlement to an earlier effective date other than on the basis of CUE in the June 1995 rating decision, as this aspect of the claim had not been adjudicated since the Board's September 2007 remand.  As there is no contention that medical records from 1995 to 1998 raised a claim for entitlement to TDIU, the RO's failure to consider such records in the context of the June 2010 SSOC does not render the decision inadequate.

In summary, there is nothing in the record to support that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its June 1995 rating decision and, therefore, the appellant's motion for revision of that decision must be denied.  In addition, as the Veteran filed his claim for entitlement to TDIU on May 7, 2003, there was no pending unadjudicated claim for entitlement to TDIU, and there is no evidence demonstrating that TDIU was first warranted at some discrete point in the year prior to May 7, 2003, the preponderance of the evidence is otherwise against the assignment of an effective date prior to May 7, 2003, for entitlement to TDIU.



ORDER

Entitlement to an effective date earlier than May 7, 2003, for the grant of entitlement to TDIU, to include the matter of CUE in a June 1995 rating decision, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


